ON MOTION FOR REHEARING.
ALLEN, J.
Respondent, the learned circuit judge against whom the writ runs, insists that the opinion of *573the court heretofore filed herein does not dispose of the real question in controversy, viz., the effect of filing an amended petition under the circumstances involved, particularly in connection with the provisions of section 1826, Revised Statutes 1909. In view of the provisions of section 1852, Revised Statutes 1909, providing that such an amendment may be made at any time before answer “without prejudice to the proceedings already had,” it would seem plain that relator, was entitled to file the amended petition without prejudice in any respect whatsoever. The filing of the amended petition was an abandonment of the original petition. The latter thus became a dead pleading and with it died also the demurrer which had been directed to it. But in no event could the filing of the amended petition, or its effect, be reckoned against the relator, plaintiff in the action below, upon any future attempt on the part of the defendant in the action to invoke the provisions of section 1826, supra. That section is to be strictly construed, and applies only where a third pleading has been adjudged insufficient on demurrer or motion to strike out. [See Roth Tool Co. v. Spring Co., 108 Mo. App. 618, 84 S. W. 183, and cases cited.] - Unless there have been three successive adjudications declaring the pleading insufficient, that statute has no application. The abandonment of a petition by the filing of an amended one, as in the instant case, though while ¿ demurrer is pending to the former, is not an adjudication that the original petition was insufficient. And furthermore, to consider it as. tantamount to such an adjudication, to be reckoned as such under section 1826, supra, would be in the very teeth of section 1852, supra, which allows an amended petition to be filed any time prior to answer “without prejudice to the proceedings already had.”
Becker, J., concurs in these views. Reynolds, P. J.. expresses no opinion on the question, other than the opinion heretofore filed by him herein.